Case 1:20-cv-08042-PKC Document 26-9 Filed 05/18/20 Page 1 of 3




      EXHIBIT 6
                    Case 1:20-cv-08042-PKC Document 26-9 Filed 05/18/20 Page 2 of 3
4/24/2020                                                                   Entity Information




  NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through April 23, 2020.

                                        Selected Entity Name: BOBBIE & BONES LTD.
                                               Selected Entity Status Information
                               Current Entity Name: BOBBIE & BONES LTD.
                                      DOS ID #:         4010622
                              Initial DOS Filing Date: OCTOBER 22, 2010
                                       County:          NEW YORK
                                    Jurisdiction:       NEW YORK
                                    Entity Type:        DOMESTIC BUSINESS CORPORATION
                               Current Entity Status: ACTIVE

                                       Selected Entity Address Information
              DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
              BOBBIE & BONES LTD.
              130 EAST END AVENUE
              PHB
              NEW YORK, NEW YORK, 10028
                                            Chief Executive Officer
              LINDA FAIRSTEIN
              130 EAST END AVENUE
              PHB
              NEW YORK, NEW YORK, 10028
                                           Principal Executive Office
              BOBBIE & BONES LTD
              130 EAST END AVENUE
              PHB
              NEW YORK, NEW YORK, 10028
                                                Registered Agent
              NONE


file:///C:/Users/ldane/Documents/Clients/Dentons/Netflix/Research/Bobbie & Bones Ltd--NY.html            1/2
                    Case 1:20-cv-08042-PKC Document 26-9 Filed 05/18/20 Page 3 of 3
4/24/2020                                                                   Entity Information

                                         This office does not record information regarding the
                                            names and addresses of officers, shareholders or
                                          directors of nonprofessional corporations except the
                                          chief executive officer, if provided, which would be
                                       listed above. Professional corporations must include the
                                       name(s) and address(es) of the initial officers, directors,
                                               and shareholders in the initial certificate of
                                       incorporation, however this information is not recorded
                                              and only available by viewing the certificate.

                                                              *Stock Information

                                             # of Shares Type of Stock $ Value per Share
                                             200              Par Value           .01

                                *Stock information is applicable to domestic business corporations.

                                                                  Name History

                                          Filing Date Name Type                       Entity Name
                                        OCT 22, 2010 Actual                  BOBBIE & BONES LTD.

    A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
     State. The entity must use the fictitious name when conducting its activities or business in New York State.

                         NOTE: New York State does not issue organizational identification numbers.

                                                         Search Results New Search

             Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                             Homepage | Contact Us




file:///C:/Users/ldane/Documents/Clients/Dentons/Netflix/Research/Bobbie & Bones Ltd--NY.html                       2/2
